Case 7:18-cv-10204-PMH Document 58 Filed 04/19/19 Page 1of1

NE WILSONELSER

Janine A. Mastellone
914.872.7230 (direct)
Janine.Mastellone@wilsonelser.com

April 19, 2019

VIA ECF

Hon. Vincent L. Briccetti

United States District Court
Southern District of New York

300 Quarropas Street

White Plains, New York 10601-1450

Re: Indig, et al v. Village of Pomona, et al
Civil Action No: 7:18-cv-10204-VB

Dear Judge Briccetti:

As we have previously advised the Court, we are in the process of effectuating a change of
counsel on behalf of all defendants. We have obtained signed consent forms from the Village of Pomona
and Doris Ulman and filed Notices of Appearance for those defendants. We are still in the process of
obtaining signed consent forms from the other individually named defendants; namely, Brett Yagel, Louis
Zummo and Leon Harris.

We write with regard to the pending Motion to Disqualify Plaintiffs’ counsel. Defendants’ reply
is presently due on April 23, 2019. We respectfully request additional time within which to file a reply,
or until May 10, 2019. We have conferred with plaintiffs’ counsel, Mr. Nash, who consents to this
request. Thank you.

“A. suber,

pect. Weer eL-———__—

wisn Elser/Moskowitz Edelman & Dicker LLP

/

Janine A. Mastellone
JAM/VF

CC: VIA ECF ONLY
Bradley J. Nash, Esq.
SCHLAM STONE & DOLAN, LLP
Attorneys for Plaintiffs
26 Broadway
New York, New York 10004
(212) 344-5400

1133 Westchester Avenue *« White Plains, NY 10604 * p 914.323.7000 » f914.323.7001
150 East 42nd Street »= New York, NY 10017 * p 212.490.3000 « f 212.490.3038
Albany « Allanila = Austin » Bailimore » Beaumont + Boston * Chicago * Dallas * Derver * Edwardsville * Garden City * Hatlford « Houslon * Kenlucky ¢ Las Vegas

London « Los Angeles « Miami * Michigan « Milwaukee * New Jersey * New Orleans » New York * Orlando » Philadelphia * San Diego « San francisco « Stamford
Virginia * Washinglon, DC + West Palm Beach ¢ While Plains

 

wilsonelser.com

7589238v.)
